     Case 2:15-md-02641-DGC Document 21846 Filed 03/04/21 Page 1 of 1



 1   WO
 2
 3
 4
 5
 6                        IN THE UNITED STATES DISTRICT COURT
 7                           FOR THE DISTRICT OF ARIZONA
 8
 9   IN RE: Bard IVC Filters Products             No. MDL 15-02641-PHX-DGC
     Liability Litigation,
10
                                                  ORDER
11
12         The Court has become aware of an error on its Suggestion of Remand and
13   Transfer Order (Doc. 21820) and as amended by Doc. 21827. Three cases appearing on
14   Schedule B attached to the Suggestion of Remand and Transfer Order: Erica S. Crawford
15   (CV18-0454 PHX DGC), Mathew Allan Petty (CV18-0456 PHX DGC), and Kimberly
16   Renee Sligh (CV18-0459 PHX DGC) were designated for transfer to the Western District
17   of Indiana. These cases, however, shall be transferred to the districts shown below.
18
     Crawford, Erica S.            2:18-cv-00454 PHX DGC          Tex. N.D.
19
     Petty, Mathew Allan           2:18-cv-00456 PHX DGC          Ind. S.D.
20
     Sligh, Kimberly Renee         2:18-cv-00459 PHX DGC          Kan.
21
22         Dated this 4th day of March, 2021.
23
24
25
26
27
28
